Citation Nr: 9919118	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  98-19 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hips and low back as secondary to the service connected 
residuals of a right pelvis fracture.

2.  Entitlement to service connection for peripheral vascular 
disease of the right leg with post operative below the knee 
amputation.

3.  Entitlement to service connection for knots on the 
stomach and back near the base of the neck as a result of 
exposure to herbicides.

4.  Entitlement to an increased original rating evaluation 
for service connected post traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to March 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama, which granted entitlement to service connection for 
PTSD, wherein a 10 percent rating evaluation was assigned, 
and which denied entitlement to service connection for 
arthritis of the hips and low back as secondary to the 
service connected residuals of a right pelvis fracture, 
peripheral vascular disease of the right leg with post 
operative below the knee amputation, and knots on the stomach 
and back near the base of the neck as a result of exposure to 
herbicides.  The veteran filed a timely notice of 
disagreement with the assigned rating evaluation and with the 
aforestated denials of entitlement to service connection and 
perfected a substantive appeal.

Entitlement to service connection for peripheral vascular 
disease with post operative below the knee amputation was 
previously denied by the RO in a rating action dated in July 
1995.  It is unclear from the record whether the RO 
determined that new and material evidence had been submitted 
and reopened this claim.  Accordingly, the issue is as stated 
on the title page of this decision.  

The issues of service connection for peripheral vascular 
disease with post operative below the knee amputation, 
arthritis of the low back and hips and a skin disorder will 
be addressed in the REMAND portion of this decision.



FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran's PTSD is productive of no more than mild 
impairment.


CONCLUSION OF LAW

The schedular criteria for an original rating evaluation 
greater than 10 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased original rating evaluation for his service 
connected PTSD is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991).   Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Pursuant to 
38 U.S.C.A. § 5107(a) (West 1991), the Board is obligated to 
assist the veteran in the development of his claim.  Upon a 
review of the record, the Board finds that all of the 
evidence necessary for adjudication of his claim has been 
obtained.  In particular, all relevant VA and treatment 
records have been obtained, and the veteran was afforded a VA 
examination to assess his psychiatric disability and level of 
functioning in May 1998.  Therefore, the duty to assist the 
veteran, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Entitlement to service connection for PTSD was established by 
means of a July 1998 rating decision of the RO, wherein a 10 
percent rating evaluation was assigned.

The veteran underwent a VA psychiatric examination in May 
1998.  The veteran indicated that he served in the Army from 
1951 to 1973, and was currently retired and living by 
himself.  He reported that he was currently working in a 
recreational center two days per week.  The veteran denied 
seeing a psychiatrist in the past and was not taking any 
psychotropic anti-anxiety depression.  He reported that 
sometimes he thought about that bad things that happened 
while he was in Vietnam.  He indicated that upon his return 
from Vietnam, he was having nightmares and could not sleep.  
He reported that he has nightmares very infrequently, but 
that he has had problems with his sleep for many years.  He 
reported being married for 25 years, but that he has been 
separated from his wife for the last ten years.  He stated 
that he has four grown children and six grandchildren and 
that he maintains telephone contact with his children.

Mental status examination revealed that the veteran was 
appropriately dressed, cooperative and that his eye contact 
was normal.  His speech was clear, coherent and relevant with 
no auditory or visual hallucinations.  There was some anxiety 
regarding an incident when he talked about falling down in 
the river.  He stated that even now he is afraid of water.  
He also reported that sometimes he felt uncomfortable with 
people and that he felt that they got on his nerves.  His 
mood seemed to be mildly anxious with no evidence of suicidal 
or homicidal ideations.  He had very mild depression and he 
was alert and oriented to time, place and person.  His memory 
was intact for recent and remote events.  He was said to be 
competent to handle his personal affairs and his funds.  His 
social and industrial impairment was said to be mild.  The 
examiner provided a diagnosis of Axis I: Mild anxiety 
neurosis with PTSD, and assigned a Global Assessment of 
Functioning (GAF) code of 80.

The severity of the veteran's PTSD is ascertained, for VA 
purposes, by application of the rating criteria set forth in 
Diagnostic Code (DC) 9411 of VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4.  Under Diagnostic 
Code 9411, when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication, a 10 percent disability evaluation 
is warranted. 

A 30 percent evaluation is warranted when occupational and 
social impairment is found with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  The VA examiner, in the report 
dated in May 1998, assigned the veteran a GAF of 80.  A GAF 
of 71 to 80 relates that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); and 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork) Id.

To summarize, the veteran's statements describing his 
symptoms are considered to be competent evidence.  However, 
these statements must be viewed in conjunction with the 
objective medical evidence.  In this regard, during the 
recent VA examination, the examiner stated that the veteran's 
social and industrial impairment was mild in its degree of 
severity and that he had mild anxiety neurosis with PTSD.  
This was confirmed by the GAF score of 80, which is 
indicative of slight, if any, symptoms.  The recent VA 
examination did not reveal findings, which satisfy the 
criteria for greater occupational and social impairment under 
the rating criteria set forth above.  

The Board notes that the terms "mild," "moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluated all 
of the evidence to the end that its decisions are equitable 
and just. 38 C.F.R. § 4.6 (1998).  It should also be noted 
that use of terminology such as "mild," "moderate," or 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 
(1998).

In evaluating all of the evidence, the Board finds that there 
is no indication of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  Taking into consideration all of 
the available information and the criteria set forth in the 
Schedule, it is the finding of the Board a rating in excess 
of 10 percent for PTSD is not warranted.  The 10 percent 
rating is the highest rating warranted during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment resulting from the PTSD more nearly approximate 
the criteria for the next higher evaluation pursuant to 38 
C.F.R. § 4.7 (1998).  Additionally, the evidence is not in 
equipoise as to warrant consideration of the benefit of the 
doubt rule. 38 C.F.R. § 4.3 (1998).


ORDER

Entitlement to an original rating evaluation in excess of 10 
percent for PTSD is denied. 


REMAND

The threshold question that must be resolved is whether the 
veteran has submitted well-grounded claims for entitlement to 
service connection for the aforestated disabilities.  
38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), a person who submits a claim for 
benefits administered by the Secretary has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  A 
well grounded claim is described as one which is plausible, 
one that is meritorious on its own or capable of 
substantiation.  See Robinette v. Brown, 8 Vet. App. 69, 73-
74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has further held that in order for a service 
connection claim to be well grounded, there must be (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In April 1996, the veteran submitted two release of 
information forms regarding treatment for circulatory 
problems at military and private facilities in 1994.  These 
records are not on file.  Service connection is in effect for 
superficial thrombophlebitis of both calves, each evaluated 
as noncompensable.  The veteran has indicated that the 
peripheral vascular disease with post operative below the 
knee amputation, right, is related to the thrombophlebitis.  

The Court has held that a claimant is entitled to service 
connection on a secondary basis when it is shown that the 
claimant's service connected disability aggravates a non-
service connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The Court stated that, pursuant to 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.310(a), when aggravation of a 
veteran's non-service connected condition is proximately due 
to or the result of a service connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation. 

The service medical records show that in May 1969 the veteran 
was treated for a sebaceous cyst on the right side of the 
neck.  In 1971 he underwent an excision of a Baker's cyst.  
The recent VA examination also showed the presence of several 
cystic lesions.  

In addition to the residuals of the fracture of the right 
pelvis, service connection is also in effect for arthritis of 
the right knee.  In July 1998, the RO determined that the 
claimed arthritis of the lumbosacral spine and hips was 
unrelated to the residuals of the fracture of the right 
pelvis.  The RO has not made a determination as to whether 
these disorders are related to or a manifestation of the 
arthritic process involving the right knee.  

In view of these facts, the case is REMANDED to the RO for 
the following development:  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for any disabilities in issue 
since his release from active duty.  The 
RO should then obtain all records that 
are not on file, to include the records 
from the Martin Army Hospital and Dr. 
Lawhorne.  He should be informed that he 
has the opportunity to submit any 
additional evidence and arguments in 
support of his claims.  See Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992). 

2.  A VA examination should be conducted 
by a specialist in vascular diseases in 
order to determine the etiology of the 
peripheral vascular disease and the 
amputation below the knee of the 
veteran's right leg.  All tests deemed 
necessary should be performed.  The 
claims folder and a copy of this Remand 
should be furnished to the examiner in 
conjunction with the examination.  
Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
least as likely as not that the vascular 
impairments set forth in the service 
medical records, to include 
thrombophlebitis of the calves, varicose 
veins of the right calf, and vascular 
insufficiency, caused or aggravated the 
peripheral vascular disease and the 
associated below the right knee 
amputation.  If aggravation is found, it 
is requested that the examiner, to the 
extent possible, identify the degree of 
aggravation.  A complete rational for any 
opinion expressed should be included in 
the examination report. 

3.  A VA examination should be conducted 
by a dermatologist in order to determine 
the nature, etiology and severity of the 
recently diagnosed cysts.  The examiner 
should be provided with a copy of this 
remand and the veteran's claims folder, 
and should be requested to review the 
veteran's medical history prior to 
conducting the examinations.  All 
necessary tests should be conducted.  
Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as least as likely as not 
that any skin disability diagnosed is 
related to the in service cysts.  A 
complete rationale for every opinion 
expressed should be included in the 
examination report.

4.  Following completion of the above 
development, the RO should readjudicate 
the issues in appellate status, to 
include whether new and material evidence 
has been submitted to reopen a claim for 
service connection for peripheral 
vascular disease and the below the right 
knee amputation, and whether any 
arthritis of the low back and hips is 
related to or a manifestation of the 
arthritic process of the right knee.  The 
RO should also consider the Allen case 
where appropriate. 

If the benefit sought is not granted, the veteran and his 
representative should be notified of that decision and should 
be furnished a supplemental statement of the case, to include 
the appropriate law and regulation regarding reopening a 
claim following a final decision by the RO, and an 
opportunity to respond.  The case should then be returned to 
the Board for further review.  The Board intimates no opinion 
as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals


 

